DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued claim objection is hereby withdrawn in view of amended claim 15.

 	The previously issued 35 U.S.C. § 112(b) rejection is withdrawn in view of amended claim 15.

 	The Applicant’s arguments with respect to claims #15, 18-28 in the reply filed on February 24, 2022 have been carefully considered, but are not persuasive and the previous rejection under Schlumberger Canada Limited (WO 2012/135406A1), hereafter “Schlumburger”, is maintained.  

 	In Schlumberger Annotated FIG. 12(c) infra, Schlumberger teaches at least one or more electrical components (rectangular boxed area encompassing electrical components) comprises a multi-chip module (stack of dies 620) and includes one or more of discrete electronic components (underside die) and surface mounted components (410, 518, sole 620 die formed on a top surface).


    PNG
    media_image1.png
    547
    1053
    media_image1.png
    Greyscale

Schlumberger, Annotated FIG. 12(c)

	As to Applicant’s arguments requesting the rejoinder of non-elected withdrawn device claims 1-3, 9-13 upon a potential allowance of process claims 15, 18-28, the Examiner respectfully declines.  Rejoinder of non-elected withdrawn device claims is not supported by MPEP 821.04(b).  Even if the non-elected withdrawn device claims recite all the limitations of the allowable process claims, they would not require all the limitations of the allowable process claims necessary for rejoinder because a device claim reciting a process limitation creates a product by process limitation.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). 

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15, 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlumberger.

	As to claim 15, Schlumberger teaches:
Providing a substrate 202, wherein the substrate comprises a plurality of integrated sidewalls (FIG. 12(c)) extending from surfaces of the substrate and providing the substrate with an H-shape profile.
 
Gluing one or more electrical components (rectangular boxed area encompassing electrical components) to each side of the substrate.  Schlumberger teaches the use of conductive glues and epoxies.  See Schlumberger, ¶ [0067].  Refer to Schlumberger Annotated FIG. 12(c) supra for the corresponding one or more electrical components.

Curing the glue.  Schlumberger teaches a curing step.  Id. at ¶¶ [0067], [0068], FIG. 13.

Wherein at least one of the one or more electrical components comprises a multi-chip module (stack of dies 620) and includes one or more of: discrete electronic components (underside die); surface mounted components (410, 518, sole 620 die formed on a top surface); semiconductor integrated circuits; or semiconductor chips.  Schlumberger teaches a multi-chip module comprising a stack of dies 620.  Id. at FIG. 12(c).  Refer to Schlumberger Annotated FIG. 12(c) supra for the corresponding multi-chip module, discrete electronic components, and surface mounted components.

And covering the one or more electrical components by attaching a pair of lids to the integrated sidewalls, wherein a cavity is formed between the sidewalls, the substrate, and the pair of lids.  Schlumberger teaches a cavity formed between the sidewalls, two separate portions of the substrate, and the pair of lids.  Id.  

 	As to claim 24, Schlumberger teaches the at least one of the one or more electrical components comprises the multi-chip module and includes the discrete electronic components.  Refer to Schlumberger Annotated FIG. 12(c) supra.

	As to claim 25, Schlumberger teaches the at least one of the one or more electrical components comprises the multi-chip module and includes the surface mounted components.  Refer to Schlumberger Annotated FIG. 12(c) supra.


	As to claim 26, Schlumberger teaches the at least one of the one or more electrical components comprises the multi-chip module and includes the semiconductor integrated circuits.  Refer to Schlumberger Annotated FIG. 12(c) supra.


	As to claim 27, Schlumberger teaches the at least one of the one or more electrical components comprises the multi-chip module and includes the semiconductor chips.  Refer to Schlumberger Annotated FIG. 12(c) supra.



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schlumberger as applied to claim 15, and further in view of Cherchali et al. (U.S. Patent Publication No. 2013/0087903 A1), as cited in the IDS and hereafter “Cherchali”.
	
 	As to claim 18, Schlumberger does not teach an inert gas.  
On the other hand, Cherchali teaches inserting inert gas into a cavity 48.  See Cherchali, FIG. 3, ¶ [0033].
One of ordinary skill in the art would have recognized that the insertion of an inert gas would yield the predictable benefits of preventing oxidation and reactions with electronic components inserted into the cavity.  Id. at ¶ [0033].
As such, it would have been obvious to one of ordinary skill in the art to incorporate the method of inserting inert gas into a cavity enveloping electronic components as taught by Cherchali with the method of forming electronic components in a cavity as taught by Schlumberger.


	Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schlumberger as applied to claim 15.

	As to claim 19, the Examiner notes Applicant has not specified a criticality to the claimed temperature.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 	As to claim 21, Schlumberger teaches the use of non-conductive glue but does not specify a polyimide material.  See Schlumberger, ¶ [0067].   	On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use a non-conductive material such as polyimide for the glue material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schlumberger as applied to claim 15, and further in view of Matsuo et al. (U.S. Patent Publication No. 2019/0001681 A1), hereafter “Matsuo”.
	
 	As to claim 20, Schlumberger does not teach the glue does not produce outgassing during or after curing.  
On the other hand, Matsuo teaches an adhesive agent 21 that does not outgas during a curing step.  See Matsuo, ¶ [0021].
One of ordinary skill in the art would have recognized that the use of an adhesive agent that does not outgas during a curing step would yield the predictable benefit of improving productivity.  Id.
As such, it would have been obvious to one of ordinary skill in the art to incorporate the method of using a glue or adhesive material with no outgassing during curing as taught by Matsuo with the method of forming electronic components in a cavity utilizing a glue or adhesive material as taught by Schlumberger.

Claims Allowable If Rewritten in Independent Form
 	Claims 22, 23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829